 



Exhibit 10.3.3

         
(FCC LOGO) [w35805w3580508.gif]
  Federal Communications Commission
Washington, D.C. 20554    

July 10, 2007
NeuStar, Inc.
46000 Center Oak Plaza,
Sterling, Virginia 20166
Attn.: Amy Putnam

Re:        Notification of Intent to Exercise Option & Notification of
Exercising of Option Contract No. CON01000016

Dear Ms. Putnam:
In accordance with FAR Clause 52.217-9, Option to Extend the Term of the
Contract, the purpose of this letter is notify you of the Government’s intent to
exercise Option Period 4e. Concurrently, the contract is hereby unilaterally
modified to exercise the Option Period. A copy of the executed modification is
enclosed.
If you have any questions regarding this matter, please contact me, on
202-418-0932 or at anthony.wimbush@fcc.gov.

     
 
  Sincerely,
 
   
 
  -s- Anthony S. Wimbush [w35805w3580509.gif]
 
  Anthony S. Wimbush
 
  Contracting Officer

 



--------------------------------------------------------------------------------



 



(FORM) [w35805w3580510.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

IPAGE            OF            PAGES


2. AMENDMENT/MODIFICAITON NO.

3. EFFECTIVE DATE

4. REQUISITION/PURCHASE REQ. NO.

5. PROJECT NO. (If applicble)


0031

6. ISSUED BY            CODE

FCC/Contracts and Purchasing Center

445 12th Street., SW

Washington, DC 20554

07/10/07

’ 7. ADMINISTERED BY (If other than Item 6) CODE


8. NAME AND ADDRESS OF CONTRACTOR (No., street, county. State and ZIP Code)

Neustar, Inc.

4600 Center Oak Plaza

Sterling, VA 20166

CODE

FACILITY CODE

(X)

9A. AMENDMENT OF SOLICIATION NO.

|9B. DATED (SEE ITEM 11)

10A. MODIFICATION OF CONTRACT/ORDER NO.

CON01000016 —

10B. DATED (SEE ITEM 11)

06/15/01 —

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers

is extended.

is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

(a)By completing items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted;

or (c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment your desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. ACCOUNTING AND APPROPIRATION DATA (If required)

No Funding Information —

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER            NO. IN ITEM 10A.

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

FAR 52.217-9, Option to Extend the Term of the Contract

D. OTHER (Specify type of modification and authority)

FAR 1.6, Authority of the Contracting Officer

E. IMPORTANT: Contractor

is not,

| is required to sign this document and return copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of this unilaterally executed modification is to exercise Option
Period 4d. The period of performance is hereby extended from July 15, 2007
through August 14, 2007. Funding in the amount of $292,669.38 is funded via
NANPA and will be paid by FCC Billing & Collection Agent, Welch & Co.

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print) UNILATERAL MODIFICATION

1 6A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

Anthony S. Wimbush

15B. CONTRACTOR/OFFEROR

1 5C. DATE SIGNED

16B UNITED STATES OF AMERICA

16C. DATE SIGNED


(Signature of person authorized to sign)

(Signature of Contracting Officer)

07/10/2007


7540-01-152-8070 Previous edition unusable

STANDARD FORM 30 (REV. 10-83)

Prescribed by GSA FAR (48 CFR) 53.243

 